DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 09/15/2022.
Claims 1, 8 and 15 have been amended; claims 3, 4, 6, 10, 11, 13, 17, 18, 20 and 22-24  are canceled. Therefore, claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are currently pending in this application. 
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a machine.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; monitoring a plurality of environmental variables; selecting a visually-disruptive element for inclusion within the alertness test based upon, at least in part, the plurality of environmental variables; the selected visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response solicited from the user; biometric data concerning the user;
determining whether the user will have the minimum level of alertness in the future while performing the particular task based upon, at least in part, the biometric data concerning the user; and adjusting the result for the user based upon, at least in part, whether the user will have the minimum level of alertness in the future while performing the particular task.

— 	Considering claim 8, the following claimed limitations recite an abstract idea: 
a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; 
monitoring a plurality of environmental variables; selecting a visually-disruptive element for inclusion within the alertness test based upon, at least in part, the plurality of environmental variables; the selected visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response received solicited from the user; biometric data concerning the user; determining whether the user will have the minimum level of alertness in the future while performing the particular task based upon, at least in part, the biometric data concerning the user; and adjusting the result for the user based upon, at least in part, whether the user will have the minimum level of alertness in the future while performing the particular task.

— 	Considering claim 15, the following claimed limitations recite an abstract idea: 
a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; 
monitoring a plurality of environmental variables; selecting a visually-disruptive element for inclusion within the alertness test based upon, at least in part, the plurality of environmental variables; the selected visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; and determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response solicited from the user; biometric data concerning the user; determining whether the user will have the minimum level of alertness in the future while performing the particular task based upon, at least in part, the biometric data concerning the user; and adjusting the result for the user based upon, at least in part, whether the user will have the minimum level of alertness in the future while performing the particular task.

Thus, the limitations identified above recite an abstract idea, since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein a computing device, a graphical user interface, a processor, etc., are utilized to facilitate the processes recited with respect to: rendering, on a graphical user interface, a first group of one or more objects (e.g. a first group of one or more objects for use in within an alertness test); monitoring environmental variables (a plurality of environmental variables concerning the computing device); selecting a visually disruptive element (a visually-disruptive element for inclusion within the alertness test based upon, at least in part, the plurality of environmental variables); rendering, on the graphical user interface, the selected visually-disruptive element (the visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects); rendering, on the graphical user interface, a temporally-disruptive element (a temporally-disruptive  element configured to introduce a delay for a defined period of time and configured to distract the user); rendering on the graphical user interface, in response to the rendering of the temporally-disruptive element, a second group of objects (a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects); soliciting, via the graphical user interface, a response from the user (a response from the user concerning the first or second group of objects); making a determination (determining whether the user is able to perform the particular task with the at least the minimum level of alertness); receiving biometric data from a biometric device (biometric data concerning the user); determining the minimum level of alertness (determining, based in art on the biometric data,  whether the user will have the minimum level of alertness in the future while performing the particular task); making adjustment based on the state of the level of alertness (adjusting the result for the user based upon, at least in part, whether the user will have the minimum level of alertness in the future while performing the particular task), etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. 
Although the current claims recite a biometric device, this encompasses at least a conventional sensor that is normally utilized to gather a physiological data from the user; and accordingly, given its high level of generality, the claimed biometric device is directed to insignificant extra-solution activity (e.g. data gathering purpose). Thus, when each of the current claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.  The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more data; analyzing the received data according to one or more algorithms; generating one or more results, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the implementation of one or more commercially available conventional computing devices (e.g. a personal computer, a smartphone, a laptop computer, etc.), which are utilized as a tool to administer alertness test to a user (e.g. see ¶[0025] to ¶[0030] of the specification).  
In addition, the practice of utilizing the conventional computer system to evaluate the condition of a subject by administering one or more test materials to the subject and analyzing the subject’s response, including the use of one or more conventional sensors to gather biometric data related to the user, and analyzing the alertness of the user based on the data, etc., is directed to an old, well-known and routine activity in the art (e.g. US 2008/0231461; US 2007/0265507; 2007/0100246; US 2005/0277813, etc.).   
The observations above confirm that the claims identified above fail to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the dependent claims 2, 5, 7, 9, 12, 14, 16, 19 and 21. Particularly, each of these dependent claims also fails to amount to “significantly more” than the abstract idea since each of the above claims is directed to a further data manipulation process that a conventional computer system is serving to perform. 
Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 09/15/2022). Applicant argues, 
Claims 1, 2, 5, 7-9, 12, 14-16, 19, and 21 were rejected under 35 U.S.C. § 101 for allegedly being directed to an abstract idea without reciting significantly more . . .  
Without conceding the rejection, Applicant has amended independent claims 1, 8, and 15 . . .  
Applicant respectfully submits that independent claim I includes additional elements that provide an inventive concept of the alleged abstract idea(s) when the claim is considered as a whole. For example, Applicant respectfully submits that "monitoring a plurality of environmental variables concerning the computing device"; "selecting a visually-disruptive element for inclusion within the alertness test based upon, at least in part, the plurality of environmental variables" . . . and "adjusting the result for the user based upon, at least in part, whether the user will have the minimum level of alertness in the future while performing the particular task the biometric data received from the biometric device" recites an inventive concept under Step 2B. 
For example, Applicant respectfully submits that the claim, when considered as a whole, recites a specific combination of a computing device with a user interface that monitors external environmental variables to determine a visually-disruptive element to utilize in the alertness test; the combination of a visually-disruptive element and a temporally-disruptive element to provide levels of alertness testing; and a biometric device that provides biometric data that is combined with the alertness test result to determine whether the user has the minimum level of alertness to perform a particular task, where the result of the alertness test is adjusted using the biometric data. As such, Applicant respectfully submits that with the combination of these elements, amended independent claim 1 provides an improvement in the implementation of an alertness test  that dynamically selects visually-disruptive elements for inclusion in the alertness test, and utilizes biometric data from a biometric device to determine, using the combination of the biometric device and the alertness test result, whether the user will have the minimum level of alertness in the future to perform the particular task. In this manner, amended independent claim 1 allows for dynamic disruptor selection and the use of biometric data to project a user's alertness in the future. 
Accordingly, Applicant respectfully submits that claims 1, 2, 5, 7-9, 12, 14-16, 19, and 21 are now in condition for allowance. As such, Applicant respectfully requests that the rejections of claims 1, 2, 5, 7-9, 12, 14-16, 19, and 21 under 35 U.S.C. § 101 be withdrawn.

However, the Office respectfully disagrees with the above arguments. Although Applicant assumes that the current claims recite an “inventive concept”, Applicant does not identify the alleged “inventive concept”. Instead, Applicant is listing the limitations currently recited (e.g. claim 1). However, none of the current limitations, alone or in combination, is directed to an “inventive concept”. This is because each of the current claims is implementing a conventional and generic arrangement of conventional computer elements. For instance, per claim 1, environmental data related to a computing device is gathered; and thereby an element is selected for inclusion in a test—such as an alertness test—to be administered to a user. The objective of the alertness test is to determine whether the user can perform a particular task with a minimum level of alertness.  Accordingly, the test is presented or displayed to the user via a display (“rendering, on the graphical user interface, [[a]] the selected visually-disruptive element . . . the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects”). Subsequently, a response is received from the user, and wherein the user’s response is analyzed to determine the state of the user; such as, whether the user is able to perform the task with the minimum level of alertness. In addition, physiological data related to the user is received using a sensor (e.g. a biometric sensor); and thereby an estimation is made regarding whether the user will have the minimum level of alertness in the future while performing task; and wherein result is further adjusted based on the above estimation.
The observation above demonstrates that the claimed invention is implementing a conventional and generic arrangement of the additional elements; and therefore, none of the current clams implements an element—or a combination of elements—directed to an “inventive concept”.    
Applicant further asserts that the combination of the claimed elements “provides an improvement in the implementation of an alertness test that dynamically selects visually-disruptive elements for inclusion in the alertness test, and utilizes biometric data from a biometric device to determine, using the combination of the biometric device and the alertness test result, whether the user will have the minimum level of alertness in the future to perform the particular task . . . amended independent claim 1 allows for dynamic disruptor selection and the use of biometric data to project a user's alertness in the future”.
However, the current clams are executing the process of selecting—based on one more factors (e.g. environmental factors, etc.)—an assessment for evaluating the mental state (i.e. alertness level) of a user; wherein one or more estimated results (e.g. a result indicating the user’s current alertness level, and/or a result indicating the user’s future alertness level, etc.) are dynamically generated and/or modified based on the analysis of data collected from one or more sources (e.g. data from a user; data from a sensor), etc. (see claim 1). Accordingly, such implementation does not demonstrate an improvement over the relevant existing technology. Instead, such implementation demonstrates that the current claims are utilizing the conventional technology merely as a tool to facilitate the abstract idea. Moreover, since the additional elements (computer elements) are arranged in a conventional and generic manner, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
Note also that the claims may recite a new concept that the prior art does not teach; however, this does not necessarily mean that the claims are “significantly more” than an abstract idea since a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1, 8 and 15 recites the limitation, “adjusting the result for the user based upon, at least in part, the biometric data received from the biometric device” (emphasis added). However, the term, “the result”, lacks sufficient antecedent basis.  Accordingly, the current claims are ambiguous.      
Prior Art
●	The prior art does not teach or suggest the invention as currently claimed.
Regarding the state of the prior art, see the office-action mailed on 06/19/2020.
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715